Ross, J.
— It is a mistake to say that the allegation of the complaint is, in effect, that “plaintiffs are informed and believe defendant spoke certain words,” etc. The allegation is: “That on the first day of March, 1883, as the plaintiffs are informed and believe, at the county of Stanislaus, the defendant, addressing William Walker, spoke in the presence of said William Walker and George M. Dewel the following words, to wit.”
The effect of this is, that according to the information and belief of the plaintiff the defendant did in fact speak the words set out in the complaint at the time and place and under the circumstances stated. The allegation is sufficient, although it might and should have been made more definite and certain.
Section 46 of the Civil Code declares:—
“Slander is a false and unprivileged publication other than libel, which—
“1. Charges any person with crime, or with having been indicted, convicted, or punished for crime;
“4. Imputes to him impotence or a want of chastity; or,
. “5. Which, by natural consequence, causes actual damage.”
It does not admit of doubt, we think, that to speak of a married woman as the paramour of a man not her husband is of itself to impute to her a want of chastity.
*194Judgment reversed, and cause remanded with directions to the court below to overrule the demurrer to the complaint, with leave to the defendant to answer.
McKee, J., Morrison, C. J., Myrick, J., and Sharp-stein, J., concurred.